TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00534-CR




                                   Crae Robert Pease, Appellant

                                                   v.

                                    The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 9 OF TRAVIS COUNTY
         NO. C-1-CR-15-153365, HONORABLE KIM WILLIAMS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Crae Robert Pease, appearing pro se, filed an interlocutory appeal from the

trial court’s denial of his right to defend himself in a criminal hearing. In criminal cases, unless

expressly authorized by statute, appellate courts only have jurisdiction to review final judgments of

conviction. Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (standard for

determining jurisdiction is not whether appeal is precluded by law but whether appeal is authorized

by law). In criminal cases, an appeal is authorized only when a trial court “enters a judgment of guilt

or other appealable order.” Tex. R. App. P. 25.2(a)(2); see Tex. Code Crim. Proc. art. 44.02 (“A

defendant in any criminal action has the right of appeal under the rules hereinafter prescribed . . . .”).

“[A] defendant’s right of appeal is a statutorily created right.” See Bayless v. State, 91 S.W.3d 801,

805 (Tex. Crim. App. 2002). No statute authorizes an interlocutory appeal of a defendant’s request

for self-representation. Cf. Blankenship v. State, 673 S.W.2d 578, 583-84 (Tex. Crim. App. 1984)
(addressing denial of right to self-representation in appeal from final judgment and

applying standards set out in Faretta v. California, 422 U.S. 806, 819 (1975)); Ex parte Ahmad,

No. 14-16-00175-CR, ___ S.W.3d ___, 2016 WL 3362633, at *1 (Tex. App.—Houston [14th Dist.]

June 16, 2016) (per curiam) (holding courts of appeals lack jurisdiction to consider appeal of trial

court’s denial of pretrial habeas corpus because claim for self-representation was not cognizable on

pretrial habeas). Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: September 14, 2016

Do Not Publish




                                                 2